UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM10-K FOR ANNUAL AND TRANSITION REPORTS PURSUANT TO SECTIONS 13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 x ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2013 or o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number:1-35163 TF FINANCIAL CORPORATION (Exact Name of Registrant as Specified in Its Charter) Pennsylvania 74-2705050 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 3 Penns Trail, Newtown, Pennsylvania (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (215) 579-4000 Securities registered pursuant to Section12(b)of the Act: Title of each class Name of each exchange on which registered Common Stock, par value $.10 per share The Nasdaq Stock Market LLC Securities registered pursuant to Section12(g)of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act.YESoNOx Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d)of the Exchange Act.YESoNOx Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YESxNOo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (§229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).x YES o NO Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K.x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).YESoNOx The aggregate market value of the voting common equity held by non-affiliates of the registrant, based on the closing price of the registrant’s Common Stock as quoted on the Nasdaq System on June30, 2013, was $53.1 million (2,091,185 shares at $25.40 per share). As of March 17, 2014 there were outstanding 3,150,244 shares of the registrant’s Common Stock. DOCUMENTS INCORPORATED BY REFERENCE 1. Portions of the Annual Report to Stockholders for the Fiscal Year Ended December 31, 2013. (Parts I,II andIV) 2. Portions of the Proxy Statement for the 2014 Annual Meeting of Stockholders. (PartIII) PARTI TF FINANCIAL CORPORATION (THE “COMPANY”) MAYFROM TIME TO TIME MAKE WRITTEN OR ORAL “FORWARD-LOOKING STATEMENTS”, INCLUDING STATEMENTS CONTAINED IN THE COMPANY’S FILINGS WITH THE SECURITIES AND EXCHANGE COMMISSION (INCLUDING THIS ANNUAL REPORT ON FORM10-K AND THE EXHIBITS HERETO), IN ITS REPORTS TO STOCKHOLDERS AND IN OTHER COMMUNICATIONS BY THE COMPANY, WHICH ARE MADE IN GOOD FAITH BY THE COMPANY PURSUANT TO THE “SAFE HARBOR” PROVISIONS OF THE PRIVATE SECURITIES LITIGATION REFORMACT OF 1995. THESE FORWARD-LOOKING STATEMENTS INVOLVE RISKS AND UNCERTAINTIES, SUCH AS STATEMENTS OF THE COMPANY’S PLANS, OBJECTIVES, EXPECTATIONS, ESTIMATES AND INTENTIONS, THAT ARE SUBJECT TO CHANGE BASED ON VARIOUS IMPORTANT FACTORS (SOME OF WHICH ARE BEYOND THE COMPANY’S CONTROL).THE FOLLOWING FACTORS, AMONG OTHERS, COULD CAUSE THE COMPANY’S FINANCIAL PERFORMANCE TO DIFFER MATERIALLY FROM THE PLANS, OBJECTIVES, EXPECTATIONS, ESTIMATES AND INTENTIONS EXPRESSED IN SUCH FORWARD-LOOKING STATEMENTS: THE STRENGTH OF THE UNITED STATES ECONOMY IN GENERAL AND THE STRENGTH OF THE LOCAL ECONOMIES IN WHICH THE COMPANY CONDUCTS OPERATIONS; THE EFFECTS OF, AND CHANGES IN, MONETARY AND FISCAL POLICIES AND LAWS, INCLUDING INTEREST RATE POLICIES OF THE BOARD OF GOVERNORS OF THE FEDERAL RESERVE SYSTEM, INFLATION, INTEREST RATES, MARKET AND MONETARY FLUCTUATIONS; THE TIMELY DEVELOPMENT OF AND ACCEPTANCE OF NEW PRODUCTS AND SERVICES OF THE COMPANY AND THE PERCEIVED OVERALL VALUE OF THESE PRODUCTS AND SERVICES BY USERS, INCLUDING THE FEATURES, PRICING AND QUALITY COMPARED TO COMPETITORS’ PRODUCTS AND SERVICES; THE IMPACT OF CHANGES IN FINANCIAL SERVICES’ LAWS AND REGULATIONS (INCLUDING THE DODD-FRANK WALL STREET REFORM AND CONSUMER PROTECTION ACT AND OTHER LAWS CONCERNING TAXES, BANKING, SECURITIES AND INSURANCE); TECHNOLOGICAL CHANGES; FAILURE TO REALIZE THE ANTICIPATED BENEFITS AS A RESULT OF OUR ACQUISITION OF ROEBLING FINANCIAL CORP, INC. AND ROEBLING BANK; THE POSSIBILITY THAT ANY REMAINING INTEGRATION OF THE BUSINESS AND OPERATIONS OF ROEBLING FINANCIAL CORP, INC. AND ROEBLING BANK WITH THE COMPANY AND THE BANK MAY BE MORE DIFFICULT AND/OR TAKE LONGER THAN ANTICIPATED AND MAY HAVE UNANTICIPATED ADVERSE RESULTS; CHANGES IN CONSUMER SPENDING AND SAVING HABITS; AND THE SUCCESS OF THE COMPANY AT MANAGING THE RISKS INVOLVED IN THE FOREGOING. THE COMPANY CAUTIONS THAT THE FOREGOING LIST OF IMPORTANT FACTORS IS NOT EXCLUSIVE. THE COMPANY DOES NOT UNDERTAKE TO UPDATE ANY FORWARD-LOOKING STATEMENT, WHETHER WRITTEN OR ORAL, THAT MAYBE MADE FROM TIME TO TIME BY OR ON BEHALF OF THE COMPANY. Item 1. Business BUSINESS OF THE COMPANY On July13, 1994, the Company consummated its public offering of 5,290,000 shares of its common stock and acquired 3rd Fed Bank (the “Bank”) as part of the Bank’s mutual-to-stock conversion.The Company was originally incorporated under Delaware law in March1994 and subsequently reorganized as a Pennsylvania Corporation in May 2011.In 2011, the Bank elected to convert from a federally-regulated and chartered financial institution to a state-chartered savings bank and submitted an election to remain a savings association for purposes of holding company regulation following the conversion. The Bank received approval for this conversion from the Commonwealth of Pennsylvania on December 27, 2011. The official charter conversion became effective January 30, 2012. The Company is a savings and loan holding company and is subject to regulation by the Pennsylvania Department of Banking and Securities (the “Department of Banking”), the Board of Governors of the Federal Reserve System (the “FRB”), and the Securities and Exchange Commission (the “SEC”). The Company does not transact any material business other than through its direct and indirect subsidiaries: 3rd Fed Bank, Teragon Financial Corporation, Penns Trail Development Corporation, and Third Delaware Corporation. At December31, 2013, the Company had total assets of $835.7 million, total liabilities of $740.8 million and stockholders’ equity of $94.9million. 1 BUSINESS OF THE BANK The Bank is a community oriented Pennsylvania-chartered stock savings bank offering a variety of financial services to meet the needs of the communities it serves. The Bank’s deposits are insured up to the maximum amount allowable by the Federal Deposit Insurance Corporation (the “FDIC”). As of December 31, 2013 the Bank operated eighteen branch offices in Bucks and Philadelphia counties, Pennsylvania and in Burlington, Mercer and Ocean counties, New Jersey. The Bank attracts deposits from the general public and uses such deposits, together with borrowings and other funds primarily to originate or purchase loans secured by first mortgages on owner-occupied, one-to four-family residences in its market area and to invest in mortgage-backed and investment securities. At December 31, 2013, one-to four-family residential mortgage loans totaled $372.3million or 60% of the Bank’s total loan portfolio. At that same date, the Bank had approximately $46.8 million or 6% of total assets invested in mortgage-backed securities and $78.7 million or 9% of total assets in investment securities. The Bank also originates commercial real estate and multi-family, construction and consumer loans. The Bank has two subsidiaries, Third Delaware Corporation, which was incorporated in 1998 for the purpose of holding and investing in securities for the Bank, and Teragon Financial Corporation which holds a 75% limited partnership interest in a captive title insurance agency, Third Fed Abstract,L.P. During 2007, Teragon Financial Corporation was granted approval by the Commonwealth of Pennsylvania to conduct business as an insurance agency. Acquisition of Roebling Financial Corp, Inc. On July 2, 2013, the Company closed on a merger transaction with Roebling Financial Corp, Inc. The acquisition is discussed in Note 3 to the Consolidated Financial Statements included in the Annual Report to Stockholders filed as Exhibit 13 hereto (the “Annual Report”). Market Area The Bank offers a wide range of consumer and business products at its eighteen full service branch offices located in Bucks and Philadelphia counties in Pennsylvania, and Burlington, Mercer and Ocean counties in New Jersey. Five of the branch offices are located in Bucks County, the third wealthiest county in Pennsylvania. Bucks County is a growing region offering opportunity for growth for the Bank. Six branches are located in the northeast sectionof Philadelphia where the Bank was founded. Although Philadelphia County is experiencing population decline, the Bank’s branches in this sectionof Philadelphia represent a deposit stronghold. Five branches were acquired due to the acquisition of Roebling Financial Corp, Inc. Four of these branches are located in Burlington County and one branch is located in Ocean County. The acquisition of these branches provides new markets in which the Company can offer its array of products and services. The remaining two branches are in Mercer County, New Jersey, which has an expanding population and represents another growth area for the Bank. Competition The Bank faces varying degrees of competition from banks, thrift institutions and credit unions at its various branch locations. Stronger competition has come from local and very large regional commercial banks based in and around the Philadelphia area. Based upon the latest available data, at June30, 2013 the Company’s share of deposits in each of the counties in which it operates was as follows: MarketSharefor MarketShareforZIPCodes County,State EntireCounty IncludingCompanyBranches Philadelphia, Pennsylvania 0.53% 9.38% Bucks, Pennsylvania 1.55% 5.39% Mercer, New Jersey 0.64% 6.00% Burlington , New Jersey 1.09% 11.41% Ocean, New Jersey 0.22% 35.80% Lending Activities General.The Bank’s loan portfolio composition consists primarily of adjustable-rate (“ARM”) and fixed-rate first mortgage loans secured by one-to four-family residences. The Bank also makes commercial real estate and multi-family loans, construction loans and consumer and other loans. At December 31, 2013, the Bank’s mortgage loans outstanding were $547.1million, of which $372.3million were secured by first mortgages on one-to four-family residential property. Of the one-to four-family residential mortgage loans outstanding at that date, 18% were ARMs and 82% were fixed-rate loans. At that same date, commercial loans secured by real estate totaled $166.0million, and construction loans totaled $8.8million. The construction loans are predominately floating-rate, prime-rate-based loans. Consumer and other loans held by the Bank totaled $65.9 million or 11% of total loans outstanding at December 31, 2013, of which $64.2million consisted of home equity and second mortgage loans. At that same date commercial business loans totaled $6.8million or 1% of total loans. 2 The following table sets forth the composition of the Bank’s loan portfolio and mortgage-backed and related securities portfolios in dollar amounts and in percentages of the respective portfolios at the dates indicated. At December 31, Amount Percent of Total Amount Percent of Total Amount Percent of Total Amount Percent of Total Amount Percent of Total (Dollars in thousands) Loans receivable: Mortgage loans: Residential mortgages $ % $ % $ % $ % $ % Commercial – real estate secured % Construction loans % Total mortgage loans % Consumer loans: Home equity and second mortgage % Other consumer % Total consumer and other loans % Commercial loans: Commercial and industrial loans % Total commercial-business loans % Total loans % Net of: Deferred loan origination costs and unamortized premiums Allowanceforloanlosses ) Total loans, held for investment, net $ Loans held for sale: Mortgage loans: Residential mortgages $ % $ % $ % $ % $ % Totalloansheldforsale $ % $ % $ % $ % $ % Mortgage-backed securities held to maturity: Federal Home Loan Mortgage Corporation (“FHLMC”) $ % $ % $ % $ % $ % Federal National Mortgage Association (“FNMA”) % Government National Mortgage Association (“GNMA”) % Total mortgage-backed securities held to maturity $ % $ % $ % $ % $ % Mortgage-backed securities available-for-sale: FHLMC $ % $ % $ % $ % $ % FNMA % GNMA % Real estate investment mortgage conduit ("REMICs") % Total mortgage-backed securities available for sale $ % $ % $ % $ % $ % 3 Loan Maturity and Repricing Information.The following table sets forth certain information at December 31, 2013, regarding the dollar amount of loans maturing in the Bank’s loan portfolio based on their maturity date.Demand loans, loans having no stated scheduleof repayments and no stated maturity, overdrafts and delinquent loans maturing prior to December 31, 2013 are reported as due in one year or less.The table does not include prepayments or scheduled principal repayments. Due1/1/14- Due1/1/15- DueAfter 12/31/14 12/31/18 12/31/18 (In thousands) Loans held for sale: Residential mortgages $
